Citation Nr: 1222359	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for a left shoulder disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in June 1969, the Board denied service connection for dislocation of the left shoulder, because the in-service recurrent dislocation was a continuation of a pre-existing condition and the in-service surgery was ameliorative in nature, and the Board decision was final based on the evidence then of record.

2.  The additional evidence since the Board decision in June 1969, denying service connection for dislocation of the left shoulder, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication VCAA notice by a letter dated in February 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

The VCAA notice included the need for new and material evidence, the definition of "new" and "material," and informed the Veteran of reason the claim was previously denied.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice regarding the need for new and material evidence in a claim to reopen a previously denied claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  




The RO has obtained the Veteran's service treatment records as well as VA medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On a claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized on a claim to reopen a previously denied claim of service connection unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii) (2011). 

The Veteran did have a VA examination in May 2007.  As new and material evidence has been presented to reopen the claim of service connection for a left shoulder disability and the examination is not sufficient to adjudicate the reopened claim on the merits, a VA examination and medical opinion is needed to decide the claim, and the reopened claim is remanded for further development. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (2011).

 "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Evidence Previously Considered

At the time of the Board decision in June 1969, the evidence of record consisted of the service treatment records.  The service treatment records show that on entrance examination the Veteran gave a history of a left shoulder strain, but no abnormality of the left shoulder was identified.  In July 1965 the Veteran dislocated his left shoulder.  The Veteran indicated that he first dislocated the left shoulder in 1955 and that the shoulder had been dislocated about 17 times since then.  The Veteran then underwent an open reduction of the dislocated left shoulder (Bankhead repair) and was placed on convalescent leave for four weeks.  In March 1966 the Veteran fell on his left shoulder.  X-rays were within normal limits and he was to wear a sling for a week.

Evidence Newly Submitted

Evidence submitted since the Board decision in June 1969 includes VA records and a report of VA examination in May 2007. 

VA records show that in January 1976 the left shoulder had not dislocated since the in-service surgery in 1965.  In March 2007, the Veteran stated that he had been having more problems with the left shoulder.  X-rays of the left shoulder did not show an acute fracture or dislocation.






In May 2007, the Veteran stated that he had only dislocated his left shoulder once before service, while playing football in 1959 in junior high school.  He stated that he then dislocated the shoulder in July 1965 and severely injured the shoulder in March 1966.

On VA examination in May 2007, the Veteran stated that he had been suffering from recurrent dislocation of the left shoulder and that the condition had existed since 1965.  X-rays showed degenerative arthritic changes.  The diagnosis was degenerative joint disease of the left shoulder.  The VA examiner expressed the opinion that the current degenerative arthritis of the left shoulder was most likely due to the previous recurrent dislocations and surgical repair.  The rationale was that trauma and surgery were known to cause degenerative arthritis.

In May 2007, the Veteran had an MRI by VA, which showed left rotator cuff tendonitis.  In November 2008, the left shoulder was painful with external rotation.

In October 2008, the Veteran stated that the left shoulder surgery in service was required to repair the in-service dislocation and was not remedial in nature.  Furthermore, he had only had one dislocation of the left shoulder before service.  In October 2008, the Veteran stated that his left shoulder condition was secondary to the service-connected right should disability due to overcompensation.

In November 2008 VA records show that the Veteran complained of increasing pain in the left shoulder.  In December 2008 a MRI of the left shoulder showed tendinosis of the supraspinatus, likely secondary to hypertrophic acromioclavicular degenerative change.

In December 2008, the Veteran's brother stated that between 1980 and 1988 he witnessed the Veteran dislocate his shoulders several times.  J.L., a friend of the Veteran, stated that he had known the Veteran for over 20 years and that he had heard the Veteran complain of shoulder pain and discomfort.



Analysis

In its decision in June 1969, the Board denied service connection for the left shoulder disability, because the recurrent dislocation during service was a continuation of the pre-service condition with no increase in the basic level of the preexisting disability and that the surgery in service was ameliorative in nature and not evidence of aggravation.

Therefore, in order for the claim to be reopened, the newly submitted evidence must relate to aggravation of the pre-existing left shoulder condition.

The additional evidence shows that in May 2007 the VA examiner stated that the left shoulder degenerative arthritis was most likely due to the previous recurrent dislocations and surgical repair because trauma and surgery were known to cause degenerative arthritis.  Furthermore, the Veteran has stated that he dislocated his left shoulder once before service and not the 17 times as noted in service. 

Since the new evidence relates to aggravation of the left shoulder disability, the evidence is new and material, and the claim is reopened.  

ORDER

As new and material evidence has been presented, the claim of service connection for a left shoulder disability is reopened.  To this extent only, the appeal is granted.


REMAND

As the evidence of record is insufficient to decide the reopened claim on the merits, further development under the duty to assist is needed. 






Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian the in-patient records, including the operative report for left shoulder surgery, from the Army Hospital at Fort Polk, Louisiana for admission on July 26, 1965, and discharge from the hospital in October 1965.

If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Afford the Veteran a VA examination to determine:

a.  Whether it is obvious that the pre-existing left shoulder condition, dislocation, was not aggravated by service. 

In formulating the opinion, the VA examiner is asked to consider that a lack of aggravation may be established by showing that the increase in disability during service was due to the natural progress of the preexisting condition or the surgical treatment in service had the effect of ameliorating the preexisting left shoulder condition. 







b.  If it is not obvious that there was a preexisting left shoulder condition, then is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current left shoulder disability is a continuation of the in-service pathology or the current left shoulder disability is a new and separate condition unrelated to service. 

c.  If current left shoulder disability is a new and separate condition unrelated to service, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current left shoulder disability is caused by or aggravated by the service-connected right shoulder disability. 

In formulating the opinion, the VA examiner is asked that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the left shoulder disability beyond its natural clinical course due to the service-connected right shoulder disability, as contrasted to temporary or intermittent flare-ups of symptoms.

The Veteran's file must be made available to the VA examiner for review.  





3.  After the above development, adjudicate the claim of service connection for a left shoulder disability under the applicable theories of service connection.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


